Citation Nr: 1027978	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Whether there is new and material evidence to reopen a claim 
for service connection for a right knee disorder.  

3.  Entitlement to non-service connected pension.  

4.  Entitlement to a compensable rating for residuals of fracture 
to the fifth, right metacarpal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The record indicates that a compensable rating for residuals of 
fracture to the fifth, right metacarpal, an application to reopen 
a claim of service connection for a right knee disorder, service 
connection for a right wrist condition, and a nonservice-
connected pension were all denied in an April 2008 rating 
decision.  In June 2008, the Veteran submitted a notice of 
disagreement solely in regard to the denial of service connection 
for a right wrist disorder.  In October 2008, a Statement of the 
Case was issued, which continued the previous denial of service 
connection for a right wrist disorder.  Subsequently in October 
2008, the Veteran submitted a Form 9, Substantive Appeal, on 
which he indicated that he wanted to "appeal every item that was 
denied."  Attached to the Form 9 was a copy of a July 1981 VA 
request for records which reflected the Veteran's alleged in-
service treatment for the knee and the right hand.  The Board 
interprets the October 2008 Form 9 as a timely notice of 
disagreement with the April 2008 rating decision with respect to 
the denial of a compensable rating for the residuals of fracture 
to the fifth, right metacarpal, the denial of the application to 
reopen the claim of service connection for a right knee disorder, 
and denial of nonservice-connected pension.  It does not appear 
that a Statement of the Case has been prepared as of yet, 
however; an unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
these matters are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The issue of service connection for depression has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have a service connectable right wrist 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder 
have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has a right wrist disorder as a 
result of service, to include as secondary to the fracture of the 
fifth, right metacarpal.  He has reported symptoms including pain 
on the side of the hand near the wrist, pain that radiates up 
into the wrist, and a tingling in the wrist.  See April 2010 
hearing transcript.  


Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  In addition, any increase in severity of a 
nonservice- connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310.  

After review of the evidence, the Board finds that service 
connection is not warranted because the evidence does not 
establish the existence of a service connectable right wrist 
disorder.  Although the Veteran has competently reported having 
pain and tingling at and near the wrist, except in circumstances 
not present here, service connection will not be granted for 
these symptoms alone.  Instead, there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez v. 
West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence 
does not reflect that such a diagnosis has been made: the service 
and post-service medical evidence reveals no findings or 
complaints related to the right wrist, and the Veteran has not 
contended that any diagnosis has been rendered, and the Board 
notes that the Veteran's testimony suggests that the reported 
symptoms are referred from the status-post fracture of the fifth, 
right metacarpal rather than a right wrist disorder per se.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Thus, in the absence of a currently diagnosed, 
service-connectable disorder, service connection must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2006 and 
March 2009 letters, and the claim was readjudicated in the June 
2009 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, and afforded the 
appellant the opportunity to give testimony before the Board.  
Prior to certification of the appeal, all known and available 
records relevant to the issue on appeal were obtained and 
associated with the appellant's claims file.  

The Board notes that the Veteran referenced receiving private 
treatment at the April 2010 hearing and acknowledges that these 
records have not been associated with the claims file.  The 
Veteran was requested to submit all relevant treatment records or 
to provide enough information so VA could obtain them, however, 
and the record was kept open for 60 days after the hearing so 
they could be provided.  The Veteran has not provided these 
records or any information about them to VA.  The Veteran is 
responsible for providing pertinent evidence in his possession.  
See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to 
assist is not a one-way street; if a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence).  
Furthermore, the Board notes that it is unclear whether these 
records are even relevant to the claim of service connection for 
a right wrist disorder:  the Veteran only indicated that the 
records were related to his status-post fracture of the fifth, 
right metacarpal.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices and that all known and obtainable records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file.  

The Board also notes that, although the Veteran was provided with 
physical examinations during the appellate period, it is unclear 
whether an examination of the wrist, per se, was conducted.  No 
such examination is needed, however.  An examination is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent evidence of diagnosed disability or symptoms 
of disability; establishes that the veteran experienced an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  In this case, the evidence does not 
suggest that the Veteran has a right wrist disorder.  Thus, 
because not all of the conditions have been met, a VA examination 
with nexus opinion is not necessary.  

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.


ORDER

Service connection for a right wrist disorder is denied.  


REMAND

As noted in the Introduction, a compensable rating for residuals 
of fracture to the fifth, right metacarpal, an application to 
reopen a claim of service connection for a right knee disorder, 
and a nonservice-connected pension were denied in April 2008 
rating decision.  In October 2008, the Veteran submitted a 
statement which the Board interprets as a notice of disagreement 
with the April 2008 rating decision with respect to these 
denials.  

Review of the record indicates that a Statement of the Case has 
not been prepared as of yet for this issue.  An unprocessed 
notice of disagreement should be remanded to the RO for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Issue a Statement of the Case addressing 
the claims of entitlement to a compensable 
rating for residuals of fracture to the 
fifth, right metacarpal, an application to 
reopen a claim of service connection for a 
right knee disorder, and a nonservice-
connected pension.  The Veteran and his 
representative should be clearly advised of 
the need, and time limit, within which to 
file a Substantive Appeal if the Veteran 
desires to continue his appeal with respect 
to this matter.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009.).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


